EXHIBIT 10.2

MUTUAL TERMINATION AGREEMENT

THIS MUTUAL TERMINATION AGREEMENT (“Agreement”) is made and entered into this
12th day of September 2016 by and between Major League Football, Inc. (“MLFB”)
and Sinclair Networks Group, LLC d/b/a the American Sports Network (“ASN”).

R  E  C  I  T  A  L  S

R-1.

MLFB and ASN entered into a Broadcast Rights Agreement with an effective date of
January 1, 2016 (the “Broadcast Rights Agreement”).




R-2.

The Broadcast Rights Agreement stated that MLFB’s teams would play forty regular
season games and three playoff games beginning in Spring 2016.




R-3.

MLFB’s teams did not play any games in Spring 2016.




R-4.

The parties disagree as to whether MLFB is in material breach of the Agreement.




R-5.

The parties have agreed to resolve all claims and disputes in accordance with
the terms of this Agreement.  This Agreement is entered into for the purpose of
settlement and compromise.  By entering into this Agreement, no party admits
liability of any nature to any other party.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

TERMINATION OF THE BROADCAST RIGHTS AGREEMENT.  The parties agree that the
Broadcast Rights Agreement is hereby terminated and of no further force and
effect.

2.

RELEASE.  




(a)

ASN, for itself and its parent, subsidiary and related entities, hereby RELEASES
and FOREVER WAIVES and RELINQUISHES any and all claims, demands, obligations,
liabilities and causes of action of whatsoever kind or nature against MLFB and
its owners, operators, directors, officers, partners, trustees, employees,
representatives, insurers, attorneys, agents, independent contractors,
successors or assigns, and any parent, affiliate, subsidiary or related entity
of any of the foregoing, to the extent related to, or based upon, the Broadcast
Rights Agreement.




(b)

MLFB, for itself and its parent, subsidiary and related entities, hereby
RELEASES and FOREVER WAIVES and RELINQUISHES any and all claims, demands,
obligations, liabilities and causes of action of whatsoever kind or nature
against ASN, its owners, operators, directors, officers, partners, trustees,
employees, representatives, insurers, attorneys,











--------------------------------------------------------------------------------

agents, independent contractors, successors or assigns, and any parent,
affiliate, subsidiary or related entity of any of the foregoing, to the extent
related to, or based upon, the Broadcast Rights Agreement.

 

3.

REPRESENTATIONS AND WARRANTIES.  Each party hereby represents and warrants to
the other that the execution and delivery of this Agreement by said party has
been duly authorized, and this Agreement constitutes the legal, valid and
binding obligation of the parties in accordance with its terms.




4.

GENERAL PROVISIONS.




4.1.

Headings.  The headings and subheadings in this Agreement are intended for
convenience only and shall not be used or deemed to limit or diminish any of the
provisions hereof.




4.2.

Construction.  Unless the context requires otherwise, singular nouns and
pronouns used in this Agreement shall be deemed to include the plural, and
pronouns of one gender shall be deemed to include the equivalent pronoun of the
other gender.




4.3.

Interpretation.  The parties to this Agreement acknowledge that each of them has
participated in the negotiation of this Agreement, and no provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured, dictated or drafted
such provision.




4.4.

Survival.  All covenants, agreements, representations and warranties made herein
shall survive this Agreement and continue in full force and effect.




4.5.

Modification.  No modification of any provision of this Agreement shall be
effective unless the same is in writing and signed by all parties, and then such
modification shall be effective only in the specific instance or for the purpose
for which given.




4.6.

Severability.  If any term, provision or condition, or any part thereof, of this
Agreement shall for any reason be found or held to be invalid or unenforceable
by any court or governmental agency of competent jurisdiction, such invalidity
or unenforceability shall not affect the remainder of such term, provision or
condition or any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.




4.7.

Notice.  Any notice required or permitted by or in connection with this
Agreement shall be in writing and shall be made by one of the following means:
(a) hand delivery; (b) overnight delivery service; or (c) certified mail,
unrestricted delivery, return receipt requested.  Notice shall be directed to
the appropriate address set forth below or to such other address as may be
hereafter specified by written notice.  Notice shall be considered given as of
the date of the hand delivery, one (1) business day after delivery to the
overnight delivery





2










--------------------------------------------------------------------------------

service, or three (3) calendar days after the date of mailing, provided the
giver of notice can establish that notice was given as provided herein.




If to ASN:

Sinclair Networks Group, LLC

10706 Beaver Dam Road

Hunt Valley, MD 21030

Attn:  David R. Bochenek




with a copy to:

Sinclair Broadcast Group, Inc.

10706 Beaver Dam Road

Cockeysville, Maryland  21030

Attn:  General Counsel




If to MLFB:

Major League Football, Inc.

6230 University Parkway, Suite 301

Lakewood Ranch, Florida  34240

Attn: Rick Smith, COO




with a copy to:

David M. Bovi, Esq.

David M. Bovi, P.A.

2855 PGA Blvd., Suite 150

Palm Beach Gardens, Florida 33410







4.8.

Merger and Integration.  The recitals to this Agreement are incorporated into
and made a substantive part of this Agreement.  This Agreement contains the
entire agreement of the parties hereto with respect to the matters covered
hereby, and no other agreement, statement or promise made by any party hereto,
or any employee, officer, attorney, agent or other representative of any party
hereto, shall be valid or binding.  




4.9.

Applicable Law.  The performance, construction and enforcement of this Agreement
shall be governed by the laws of the State of New York.




4.10.

Counterparts.  This Agreement may be executed in two counterparts, each of which
shall be deemed an original, but both of which shall constitute one and the same
agreement.




4.11.

 Binding Effect.  This Agreement shall have no effect unless and until it has
been executed by the parties.




[SIGNATURES ON FOLLOWING PAGE]





3










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement under seal as of the day and year first written above.







WITNESS/ATTEST:

 

Major League Football, Inc.

 

 

 

 

 

 

 

 

Diane Smith

 

By:

Rick Smith (SEAL)

 

 

Name:

Rick Smith

 

 

Title:

C.O.O.

 

 

 

 

WITNESS/ATTEST:

 

Sinclair Networks Group, LLC

 

 

 

 

 

 

 

 

Tracey R. Kelly

 

By:

/s/ David R. Bocheneck (SEAL)

 

 

Name:

David R. Bocheneck

 

 

Title:

Authorized Signatory








4








